DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a detection wave processing section that executes processing for passing a predetermined frequency band…”  “an amplitude measurement section that measures the amplitude of the detection waves…” “a judgement section that judges whether there is adherence of foreign matter on the transmitter/receiver…” In Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, applicant discloses “when the amplitude of the detection waves is greater than the upper limit value, makes the amplitude of the detection waves the upper limit value”, however it is unclear to what is making “the amplitude of the detection waves the upper limit value”. It could be interpreted that the judgment section is making the amplitude the upper limit but it isn’t fully clear, therefore this limitation leaves the claim indefinite and unclear. For examining purposes, examiner is interpreting the judgment section as making the amplitude of the detection wave the upper limit value.
Appropriate correction is required. 
Claim limitations: “a detection wave processing section that executes processing for passing a predetermined frequency band…”  “an amplitude measurement section that measures the amplitude of the detection waves…” “a judgement section that judges whether there is adherence of foreign matter on the transmitter/receiver…” …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed invention. There is no disclosure of any particular structure, either explicitly or inherently, to detect waves and process them, measure amplitude of waves, judge if there is adherence of foreign material … Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki (Document Id: US 20140355385 A1).

Regarding claim 1, Inagaki teaches a transmitter/receiver that transmits the probe waves and acquires the detection waves. (30a-30b, 40a-40b, 42a-42b, Fig.1, Paragraph 44)

Further regarding claim 1, Inagaki teaches a detection wave processing section that executes processing for passing a predetermined frequency band which includes the frequency of the probe waves. (32a-32b, Fig.1, Paragraph 51) 

Further regarding claim 1, Inagaki teaches an amplitude measurement section that measures the amplitude of the detection waves. (32a-32b, Fig.1, Paragraph 76, Paragraph 95) Inagaki discloses that a signal is produced from each filter (32a-32b) which is called an output signal and is referred to as amplitude by inventor. 

Further regarding claim 1, Inagaki teaches a judgement section that judges whether there is adherence of foreign matter on the transmitter/receiver, based on a relationship between a time axis and values of the amplitude of the detection waves during a reverberation interval following the termination of transmitting the probe waves. (34, 52,54, Fig.1, Fig.14 Paragraphs 113-116, 127)

Regarding claim 2, Inagaki teaches wherein the judgement section acquires, as the relationship between the time axis and the amplitude, an interval extending from the point at which the amplitude falls below a first threshold value until the amplitude falls below a second threshold value, and executes the judgement based on the acquired interval. (Paragraph 138, Fig.9-Fig.8, “t21-t24”, “t11-t14”, 34, 52,54, Fig.1, Fig.14 Paragraphs 113-116, claim 1)

Regarding claim 7, Inagaki teaches wherein the judgement section acquires, as the relationship between the time axis and the amplitude, an area enclosed by an envelope of values of the amplitude, and executes the judgement based on that area. (Paragraph 95, Paragraph 123, lines 1-6, claim 1)

Regarding claim 8, Inagaki teaches wherein the judgement section acquires the area after the amplitude has fallen below a threshold value, and executes the judgement based on that area. (Paragraph 138, Fig.9-Fig.8, “t21-t24”, “t11-t14”, 34, 52, 54, Fig.1, Fig.14 Paragraphs 113-116, claim 1) Inagaki discloses in Fig.9, the output signal (amplitude) which falls below the threshold (t21).

Regarding claim 9, Inagaki teaches wherein the judgement section acquires respective areas (detection areas) for each of prescribed intervals, following termination of transmitting the probe waves, and executes the judgement based on changes in the areas. (Paragraph 59, Paragraph 86, lines 8-12, Paragraphs 113-116, Fig.14, Fig.1, 52,54, claim 1) Inagaki discloses “reverberation” which is described as a termination of the electric signal (probe waves) being supplied to the transmitter. 


Regarding claim 11, Inagaki teaches wherein the judgement section executes the judgement by comparing a relationship between the time axis and the amplitude that is based on the acquired detection waves with a predetermined relationship between the time axis and the amplitude. (32a-32b, Fig.1, Paragraph 51, 34, 52,54, Fig.1, Fig.14 Paragraphs 113-116)

Regarding claim 12, Inagaki teaches wherein the detection wave processing section is equipped with a plurality of filters which pass respectively different frequency bands. (32a-32b, Fig.1, Paragraph 51) Inagaki discloses filters “32a-32b”, examiner is interpreting that since the filters are differently numbered (32a-32b) and the output signals are different (Sf1-Sf2) it is obvious that the frequency bands are different. 

 Further regarding claim 12, Inagaki teaches the judgement section compares the relationships between the time axis and the amplitude for the respective outputs passed 

Regarding claim 13, Inagaki teaches wherein the judgement section acquires the correlation value between a waveform expressing the time-axis variation of the amplitude and a waveform serving as a reference, and executes the judgement by means of the correlation value. (30a-30b, 32a-32b, 52, 54, Fig.1, Fig.14, Paragraphs 113-116)

Regarding claim 14, Inagaki teaches wherein the detection wave processing section is equipped with a plurality of filters which pass respectively different frequency bands. (32a-32b, Fig.1, Paragraph 51) Inagaki discloses filters “32a-32b”, examiner is interpreting that since the filters are differently numbered (32a-32b) and the output signals are different (Sf1-Sf2) it is obvious that the frequency bands are different. 

Further regarding claim 14, Inagaki teaches a judgement section that acquires a correlation value between respective waveforms that express the time-axis variation of the amplitudes passed by the different filters, and executes the judgement by means of the correlation value. (30a-30b, 32a-32b, 52, 54, Fig.1, Fig.14, Paragraphs 113-116)

Regarding claim 15, Inagaki teaches an ultrasonic sensor in communication with a judgement section that executes a judgment by using a condition that is based on time and amplitude. (34, 52,54, Fig.1, Fig.14 Paragraphs 113-116, 127) Inagaki also teaches an ultrasonic sensor in communication with a judgement section that executes a judgment by a second condition that is based on frequency. (claim 5, Paragraph 168)

Further regarding claim 15, Inagaki teaches wherein the ultrasonic sensor further acquires the frequency of the probe waves. (Paragraph 24 and 43, Fig.6, 30a-30b)

Further regarding claim 15, Inagaki teaches the judgement section compares the acquired frequency with a frequency that serves as a reference frequency of the probe waves. (Paragraph 11, lines 1-5) Inagaki discloses a failure judging section that compares an acquired signal with a stored normal value (reference). Examiner is interpreting the signals taught by Inagaki as also comparing frequencies since it is disclosed that every signal taught by Inagaki has a frequency associated with it (Paragraph 17) and thus the frequencies is also being compared when signals are being compared. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Tsuchiya (Document Id: US 20130322688 A1)

Regarding claim 3, Inagaki teaches wherein the judgement section provides, as the time axis, a prescribed interval that follows the point at which the amplitude falls below a threshold value. (Paragraph 138, Fig.9-Fig.8, “t21-t24”, “t11-t14”, 34, 52,54, Fig.1, Fig.14 Paragraphs 113-116, claim 1) Inagaki discloses in Fig.9, the output signal (amplitude) which falls below the threshold (t21). Inagaki does not explicitly teach a judgement that section acquires a count of a number of local maximums of the amplitude in the prescribed interval, and executes the judgement based on that count.
Tsuchiya, in the same field of endeavor teaches a judgement section that acquires a count of a number of local maximums of the amplitude in the prescribed interval, and executes the judgement based on that count. (Paragraph 53, lines 1-16, Fig.7-Fig.8) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Inagaki to incorporate a judgement that section acquires a count of a number of local maximums of the amplitude in the prescribed interval, and executes the judgement based on that count as taught by Tsuchiya in order for the judgment section to judge an object based on peak information that is correlated to a predetermined threshold value.

Regarding claim 4 Inagaki teaches wherein the judgement section provides, as the time axis, a prescribed interval that follows the point at which the amplitude falls below a threshold value (Paragraph 138, Fig.9-Fig.8, “t21-t24”, “t11-t14”, 34, 52, 54, Fig.1, Fig.14 Paragraphs 113-116, claim 1) Inagaki discloses in Fig.9, the output signal (amplitude) which falls below the threshold (t21). Inagaki does not explicitly teach a judgement section that executes the judgement based on the maximum value of the amplitude in the prescribed interval.
Tsuchiya, in the same field of endeavor teaches a judgement section that executes the judgement based on the maximum value of the amplitude in the prescribed interval. (Paragraph 53, lines 1-16, Fig.7-Fig.8) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Inagaki to incorporate a judgement section that executes the judgement based on the maximum value of the amplitude in the prescribed interval as taught by Tsuchiya in order for the judgment section to judge an object based on peak information that is correlated to a predetermined threshold value.

Regarding claim 5, Inagaki teaches wherein the judgement section provides, as the time axis, a prescribed interval that follows termination of transmitting the probe waves. (Paragraph 86, lines 8-12, Paragraphs 113-116, Fig.14, Fig.1, claim 1) Inagaki discloses “reverberation” which is described as a termination of the electric signal (probe waves) being supplied to the transmitter. Inagaki does not explicitly teach a judgement section that acquires a count of a number of local maximums of the amplitude in the prescribed interval, and executes the judgement based on that count.
Tsuchiya, in the same field of endeavor teaches a judgement section that acquires a count of a number of local maximums of the amplitude in the prescribed interval, and 

Regarding claim 6, Inagaki teaches wherein the judgement section provides, as the time axis, a prescribed interval that follows the termination of transmitting the probe waves. (Paragraph 86, lines 8-12, Paragraphs 113-116, Fig.14, Fig.1, claim 1) Inagaki discloses “reverberation” which is described as a termination of the electric signal (probe waves) being supplied to the transmitter. Inagaki does not explicitly teach a judgement section that executes the judgement based on the maximum value of the amplitude in the prescribed interval.
Tsuchiya, in the same field of endeavor teaches a judgement section that executes the judgement based on the maximum value of the amplitude in the prescribed interval. (Paragraph 53, lines 1-16, Fig.7-Fig.8) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Inagaki to incorporate a judgement section that executes the judgement based on the maximum value of the amplitude in the prescribed interval as taught by Tsuchiya in order for the judgment section to judge an object based on peak information that is correlated to a predetermined threshold value.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki.

Regarding claim 10, Inagaki teaches wherein the judgement section sets a limit value to the values that can be acquired for the amplitude. (Paragraph 12-13, 16, Paragraph 17, lines 1-7) Inagaki discloses “a failure judgment section that may limit processing range for the cross-correlation value to a range which is set depending on a distance between the first transmitter and the second receiver”, someone with ordinary skill in the art would easily be able to set an upper limit in this case and would only require routine skill in the art since limiting values is a very well-known method in the art. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645